HEAD, J. —
Two citizens and tax-payers who were parents of children within the school age, and interested in the school fund involved in this cause, filed this bill to enjoin the payment, by the county superintendent of education of Calhoun county, to the respondent, Mrs. Nelson, from the school fund, of the sum agreed to be paid to her for teaching a school, at Mechanicsville, for four scholastic months, beginning on the 3d day of February, 1896, as evidenced by an agreement made with her, in writing, on the 2d day of March, 1896, by F. H. Coupland (who had heretofore been appointed township trustee by the county superintendent), and approved by the county superintendent. She had taught the school from February 3d to that date, under private contract with the patrons, so that the agreement with Coupland *488assumed that liability and agreed to pay also for the remainder of the four months. The bill was filed on March 19, 1896.
There was no pretense of compliance with the statutory requirements by Coupland and the county superintendent, in establishing this school. Those requirements are clearly set forth in the Code, sections 966 et seq., as modified by subsequent enactments, Acts, 1890-91, p. 554; Acts, 1894-95, p. 551; and without compliance with the mandatory provisions therein found, there can clearly be no valid contract made with a teacher by the trustee or superintendent, justifying a disbursement of the public school fund. Not one of these requirements was observed in the present instance, and the contract was consequently void.
It appears, however, very clearly, from the evidence, that the location of the school, at Meehanicsville (which operated to change its location from Corning, not far distant, where it had been previously taught) and the employment of Mrs. Nelson as teacher, was in pursuance of the wishes of a very large majority of the people interested in this school fund, and that the complainants were more displeased with the selection of the teacher than with the location at Meehanicsville, and that really it was more convenient and to the best interest of all the patrons, including the two complainants, to have the school at Meehanicsville ; and it is insisted, in behalf of the respondents, that these facts ought to induce the court, in the exercise of its discretion in the matter of injunction, to decline to enjoin the payment, notwithstanding the contract was in violation of strict legal right. The purpose of injunction is to prevent substantial and irreparable injustice or injury. Patrons of public schools have no voice in the selection of teachers, and if this school had been legally located the complainants would have had no legal cause to complain of the contract with Mrs. Nelson. The change of location from Corning to Meehanicsville was' an actual benefit, rather than injury, to complainants, if they had not declined to patronize the school because of their disapproval of the selection of a teacher. The public fund involved was only sixty dollars, which the patrons, in order to have a school at Meehanicsville, agreed to supplement with their private funds. We think it would be an improper *489use of the writ of injunction to grant it under these circumstances. — Ulbricht v. Eufaula Water Works, 86 Ala. 587; Davis v. Sowell, 77 Ala. 262; McBryde v. Sayre, 86 Ala. 458. The decree of the chancellor will be affirmed.
Affirmed.